Citation Nr: 1435283	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  14-23 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for benign paroxysmal positional vertigo.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from December 1942 to February 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2012 where the examiner noted that the Veteran was diagnosed with benign paroxysmal positional vertigo (vertigo) in May 2012.  She further noted that he was seen in therapy for vestibular rehabilitation and was improving.  Finally, she noted that the Veteran never had this problem before May 2012.  The examiner opined that the Veteran vertigo "was not caused by or aggravated by [neither] his service nor his service-connected bilateral hearing loss."  She opined that the Veteran's vertigo is a common complication of aging.  

However, the Board finds the examiner's statement that the Veteran never experienced vertigo before May 2012 to be inaccurate.  A July 2000 VA treatment note indicates that the Veteran reported occasional dizziness when he stands up.  A July 2009 Cardiology VA treatment note indicates that the Veteran complained of "feeling dizzy/woozy" with heart palpitations.  At a November 2010 VA outpatient visit, the Veteran denied any increase in his baseline dizziness.  At a February 2011 VA outpatient visit, the Veteran reported that he was experiencing dizziness, but stated that he has had this feeling for a long time.  He reported dizziness and light headedness on occasion when he rises from sitting or supine position.  In an October 2011 Notice of Disagreement attachment, the Veteran stated that he first experienced vertigo during military flight school and thereafter.  As the examiner's opinion was based on an inaccurate factual basis, the Board finds it to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303 (1997).  

In remanding this appeal, the Board acknowledges that this matter was filed as a Fully Developed Claim (FDC) pursuant to former Secretary of Veterans Affairs Eric K. Shinseki's program to expedite VA claims.  Under this framework, a claim is submitted in a "fully developed" status, limiting, if not eliminating, the need for further development of the claim by VA.  As part of the FDC process, a Veteran is to submit all evidence relevant and pertinent to his claim.  Under certain circumstances, additional development may still be required prior to the adjudication of the claim; this additional development may include obtaining additional records and/or providing a VA medical examination to the Veteran.  See VA Form 21-526EZ.  

Here, in the October 2012 Notice of Disagreement, the Veteran stated that a doctor told him that his vertigo may be related to his service-connected bilateral hearing loss and tinnitus.  The Veteran submitted private treatment records from Prairie Clinic and Sauk Prairie Memorial Hospital (Sauk Prairie).  These records reflect a diagnosis of and treatment for vertigo, but do not include any opinion which relates the Veteran's vertigo to his service-connected disabilities.  There is also evidence that the Veteran has been treated by Dr. Cook at Sauk Prairie.  There are no records from Dr. Cook of record.  Accordingly, as the Board is now on notice of the existence of private medical records that are pertinent to the Veteran's claim, reasonable efforts to obtain those records should be made on remand.  On remand, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Since the claims file is being returned it should be updated to include any recent VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide or authorize the release of records from the Prairie Clinic and the Sauk Prairie Memorial Hospital (including records from Dr. Cook) as well as any other records, not already of record, where he received treatment for his vertigo/dizziness.

All attempts to secure the above-referenced evidence must be documented in the claims file.  If, after making reasonable efforts to obtain any outstanding non-Federal records the AMC is unable to secure same or if after continued efforts to obtain Federal records the AMC concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).  The Veteran must then be given an opportunity to respond.

2.  Obtain the Veteran's VA treatment records dated from March 2011 to present.

3.  Then, obtain an addendum opinion from the August 2012 VA examiner (or, if she is unavailable, an appropriate medical professional).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

a.  Whether it is at least at likely as not (a probability of 50 percent or greater) that the Veteran's benign paroxysmal positional vertigo began in or is related to service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's October 2012 Notice of Disagreement attachment where he stated that his vertigo began in military flight school and continued thereafter, although not severe.  The examiner may not ignore that lay evidence and base her opinion that there is no relationship to service on the absence of in-service corroborating medical records. Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  The examiner's attention is further directed to reports of vertigo/dizziness in July 2000, July 2009, November 2010 and February 2011 VA outpatient treatment notes.

b.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign paroxysmal positional vertigo was caused by his service-connected bilateral hearing loss or tinnitus.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's October 2012 Notice of Disagreement attachment where he stated that a doctor told him that his vertigo may be related to his service-connected bilateral hearing loss and tinnitus.   




c.  If not, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's benign paroxysmal positional vertigo is aggravated (i.e., worsened) beyond the natural progress by his service-connected bilateral hearing loss or tinnitus.  Please provide a complete explanation for the opinion. 
If aggravation is found, the examiner should address the following medical issues:

   i.  the baseline manifestations of the Veteran's benign paroxysmal positional vertigo found prior to aggravation; and
   ii.  the increased manifestations which, in the examiner's opinion, are proximately due to the service-connected bilateral hearing loss or tinnitus.

4.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



